J-S42010-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 HASAN SHAMERE SINGLETON                  :
                                          :
                    Appellant             :   No. 3549 EDA 2019

      Appeal from the Judgment of Sentence Entered August 20, 2019
          In the Court of Common Pleas of Montgomery County
           Criminal Division at No(s): CP-46-CR-0006912-2018


BEFORE: PANELLA, P.J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, P.J.:                      FILED OCTOBER 30, 2020

      Appellant, Hasan Singleton, appeals from his judgment of sentence for,

inter alia, one count of attempted trafficking in minors after he arranged for a

minor to have sex for money with an undercover detective. In his sole issue

on appeal, Appellant asserts that there was insufficient evidence to sustain

the conviction for attempted trafficking in minors. We disagree, and affirm the

judgment of sentence.

      Both Appellant and the Commonwealth quote the trial court’s recitation

of the facts in their respective briefs and we do the same here. As the trial

court recounted:

      Shortly prior to October 11, 2018, Appellant solicited [a minor,]
      T.P.[,] and propositioned her to perform sex acts for money.
      Appellant explained to her what each of their roles would be in the
      sex trafficking operation. He explained what she would be
      expected to do, and how the money would be shared between the
      two of them (60% going to her and 40% going to Appellant). T.P.
J-S42010-20


     told Appellant her true age, which was seventeen years old.
     Appellant told T.P. that he would set up advertisements so that
     she could get dates, and he asked her to send him photographs
     of herself to post with the advertisement. At Appellant’s request,
     T.P. sent him photographs of herself posing provocatively in a bra
     and underwear. Appellant then posted those photographs of T.P.
     in an advertisement on an escort website known for prostitution,
     called Backpage, or now known as Backpage.Listcrawler. The
     advertisement contained Appellant’s phone number as the
     number to contact for T.P.’s services. T.P. did not ever see, nor
     did she place, the advertisement Appellant posted online.

     On October 11, 2018, Appellant picked up T.P. at her house in
     Philadelphia for the purpose of transporting her so she could have
     sex for money. While they were in the car, Appellant received a
     call in response to the advertisement he placed related to T.P. He
     did not know at the time that the call was from Detective [John]
     Wright of the Upper Merion Police Department, who was
     conducting an undercover investigation of individuals involved in
     illegal prostitution activity in Montgomery County. As part of that
     investigation, Detective Wright located the advertisement
     depicting T.P. on Backpage. The Detective, acting undercover,
     contacted the phone number provided in the advertisement to
     arrange a meeting for the purpose of ‘making a date for sex for
     money.’ The phone number was later traced to Appellant.

     Detective Wright communicated with T.P. and Appellant via phone
     call and text message. T.P. stated that she only communicated
     with Detective Wright via phone call, and that while speaking with
     him on the phone she was with Appellant and was not in control
     of the phone at any time. The text messages sent to the Detective
     were not sent by her. Upon first contacting the phone number,
     Detective Wright spoke with T.P. Detective Wright told her that he
     was interested in one hour of her services. They discussed pricing
     and explicit details of what types of things her services included.
     T.P. asked the Detective if he was involved in law enforcement,
     which he denied. The Detective told T.P. that he was at the Hyatt
     House Hotel in King of Prussia, Montgomery County. T.P. stated
     she would be bringing a male driver with her, but that he would
     just drop her off and would not accompany her to the hotel room.

     After the initial set-up call, text messages were sent from
     Appellant’s phone asking the Detective once again whether he was
     in law enforcement and asking him to ‘send pic with money to

                                    -2-
J-S42010-20


     confirm.’ The Detective stated that he did not work in law
     enforcement, and that he had to go to the A.T.M. The Detective
     then spoke to T.P. via phone call, which call was on speaker
     phone/blue tooth from within Appellant’s vehicle. The nature of
     that conversation was that T.P. asked additional questions, and
     she asked the Detective to undress and appear naked in the room
     when she arrived. T.P. then asked the Detective to send a picture
     of the cash payment. The Detective sent a photograph of $250
     U.S. currency, which was the amount quoted for an hour of
     services. T.P. asked for the room number, which the Detective
     provided as Room 225.

     Detective Wright was inside the hotel room with Sergeant Brandy
     Faherty, also of the Upper Merion Police Department. In addition,
     Corporal Martin Menago and Detective Michael Laverty of the
     Upper Merion Police Department were conducting surveillance in
     the parking lot of the Hyatt House Hotel. At approximately 1:00
     p.m., the Detectives in the parking lot observed a silver or gray
     car containing three occupants - Appellant, T.P. and one other
     male. Appellant was the driver of the vehicle. T.P. did not have
     any interactions with the other male in the car. The Detectives
     observed the female get out of the car from the front passenger
     seat, walk around the car to the driver’s side to converse briefly
     with Appellant, and then enter the hotel.

     At approximately 1:03 p.m., T.P. arrived at room 225 of the Hyatt
     House Hotel. She encountered Detective Wright and Sergeant
     Faherty. Detective Wright recognized T.P. as the female depicted
     in the advertisement from Backpage, and T.P. identified herself as
     the person depicted in the advertisement. The Detectives in the
     hotel room then called via police radio to Corporal Menago in the
     parking lot and directed him to stop the vehicle and detain the
     occupants, which he did. The vehicle was registered to Appellant.
     Inside the vehicle, Corporal Menago located a cell phone in the
     cup holder in the center console and an open box of condoms.
     Detective Wright dialed the phone number that he used to
     communicate with T.P. and Appellant, and the phone in the center
     console rang. T.P. was taken back to the police station where she
     gave a statement to police.

     Detectives obtained a search warrant for the vehicle and executed
     a search of the vehicle. Detectives obtained the cell phone from
     the center console and learned that it belonged to Appellant.
     Appellant’s name was assigned to the phone and the phone

                                   -3-
J-S42010-20


      contained several images of Appellant indicating that it was in fact
      his phone. In extracting data from Appellant’s cell phone, police
      also confirmed that it was the phone used to initially communicate
      with T.P. prior to the incident on October 11, 2018. The search of
      the phone revealed the same images of T.P. that were used in the
      Backpage advertisement, confirming that those images were sent
      from T.P.’s personal cell phone to Appellant’s phone. A forensic
      examination also revealed that Appellant posted the
      advertisement depicting T.P. on Backpage.

Trial Court Opinion, 2/20/20, at 3-7 (citations to notes of testimony omitted).

      Appellant was arrested and charged with multiple offenses related to

this incident. Following a bench trial, the trial court found Appellant guilty of

one count of unlawful contact or communication with a minor, one count of

promoting prostitution of a minor, and one count of attempted trafficking in

minors. The court sentenced him to an aggregate term of six to 20 years’

imprisonment. After Appellant’s private counsel withdrew and the Montgomery

County Public Defender’s Office entered its appearance on behalf of Appellant,

Appellant filed a timely notice of appeal. Appellant complied with the court’s

directive to file a 1925(b) statement of errors complained of on appeal, and

the trial court issued a 1925(a) opinion in response.

      On appeal, Appellant claims that the evidence was insufficient to sustain

his conviction for attempted trafficking of minors. Appellant’s argument in

support of this claim is far from fully developed. He merely maintains, with no

further explanation, that the evidence was insufficient to sustain the

conviction because there was “no direct evidence presented that [he] knew or

disregarded the substantial risk that [T.P.] would be subject to involuntary


                                      -4-
J-S42010-20


servitude.” Appellant’s Brief at 7. In the first instance, it is arguable that this

claim is waived for failure to properly develop it. See Commonwealth v.

Love, 896 A.2d 1276, 1287 (Pa. Super. 2006) (stating that arguments which

are not sufficiently developed are waived). However, even if this claim was

not waived, we agree with the trial court that it lacks merit.

      Evidence presented at trial is sufficient when, viewed in the light most

favorable to the Commonwealth as the verdict winner, the evidence and all

reasonable inferences derived from the evidence are sufficient to establish all

elements of the offense beyond a reasonable doubt. See Commonwealth v.

Blakeney, 946 A.2d 645, 651 (Pa. 2008). The Commonwealth may sustain

its burden entirely by circumstantial evidence and the fact-finder, which

passes upon the weight and credibility of each witness’s testimony, is free to

believe all, part or none of the evidence. See Commonwealth v. Ramtahal,

33 A.3d 602, 607 (Pa. 2011). When determining whether a defendant had the

requisite intent to commit a crime, the fact-finder is also free to conclude that

the defendant intended the natural and probable consequences of his actions.

See Commonwealth v. Holley, 945 A.2d 241, 247 (Pa. Super. 2008).

      To sustain a conviction for the attempt to commit a crime, the

Commonwealth must show that the defendant, with the intent to commit a

specific crime, does any act which constitutes a substantial step toward the

commission of that crime. See 18 Pa.C.S.A. § 901(a). Section 3011(b) of the

Pennsylvania Crimes Code criminalizes trafficking in minors. See 18 Pa.C.S.A.


                                       -5-
J-S42010-20


§ 3011(b), amended by Act of Feb. 5, 2020, P.L.1, No. 1, § 1, effective in 60

days.1 To that end, Section 3011(b) provides that a person “commits a felony

in the first degree if the person engages in any activity listed in subsection (a)

that results in a minor’s [sic] being subjected to sexual servitude.” Id.

Subsection (a), in turn, states that trafficking in individuals occurs when a

person “recruits, entices, solicits, harbors, transports, provides, obtains or

maintains an individual if the person knows or recklessly disregards that the

individual will be subject to involuntary servitude.” Id. at § 3011(a)(1).

       “Sexual servitude” is defined as “any sex act or performance involving

a sex act for which anything of value is directly or indirectly given, promised

to or received by any individual or which is performed or provided by any

individual and is induced or obtained from … [a] minor.” Id. at § 3001.

Meanwhile, “[i]nvoluntary servitude” is defined as “[l]abor servitude or sexual

servitude.” Id. As such, “involuntary servitude,” which is referenced in Section

3011(b),     incorporates      “sexual     servitude,”   which   is   referenced   in

subsection(a). The Commonwealth can therefore sustain a conviction under

Section 3011(b) when it shows that the defendant knowingly or recklessly,



____________________________________________


1 The legislature passed an Act substantially amending 18 Pa.C.S.A. § 3011
on February 5, 2020, and those amendments became effective on April 6,
2020. See Act of Feb. 5, 2020, P.L. 1, No. 1, § 1, effective in 60 days. Because
the offense in question took place on October 11, 2018 and therefore prior to
those amendments, citations to the statute are to the version in effect at the
time of Appellant’s offense.


                                           -6-
J-S42010-20


inter alia, recruited, enticed, solicited, or transported a minor for the purpose

of sexual servitude, which includes the performance of a sex act for money.

      Here, we agree with the trial court that there was sufficient evidence for

it to find that Appellant attempted to traffic T.P. in violation of Section

3011(b). Appellant knew that T.P. was only 17 years old as T.P. told him that

was her age when she first met him. Appellant explained to T.P. what each of

their roles in the sex trafficking operation would be, and that he would take

40% of the money she earned by performing sex acts. He asked T.P. to send

provocative pictures of herself, which Appellant posted on a website known

for prostitution along with his phone number as a contact for T.P.’s services.

Appellant then picked T.P. up at her house to transport her to a hotel to, in

the words of T.P., “have sex with somebody for money.” N.T., 5/28/2019, at

87.

      Using Appellant’s phone while in Appellant’s car en route to the hotel,

T.P. communicated with the “customer.” She discussed details of their

upcoming meeting, including what her sex services would and would not entail

as well as payment details for those services. Appellant watched as T.P. got

out of his car and went inside the hotel to meet the customer, who turned out

to be an undercover detective. Once the police detained Appellant, they

searched his car and found a box of condoms and a cell phone that had

Appellant’s name assigned to it as well as the number Detective Wright had

called to set up the sexual encounter with T.P. The phone also contained the


                                      -7-
J-S42010-20


photographs of T.P. that had been posted on Backpage. As the trial court

found:

      Appellant’s actions demonstrate that he took a substantial step
      toward the commission of this crime, as he transported T.P.,
      knowing that she was a minor, to the hotel and watched her get
      out and go inside of that hotel knowing that it was for the sole
      purpose of committing a sexual act for money. Appellant planned,
      facilitated and controlled T.P.’s act of going into a hotel room to
      have sex for money. The evidence presented at trial was sufficient
      to prove, beyond a reasonable doubt, that Appellant committed
      the crime of attempted trafficking in minors and that he
      transported the individual knowing that the minor would be
      subject to involuntary servitude as defined in the statute.

Trial Court Opinion, 2/20/20, at 10.

      We agree. While Appellant’s sole complaint on appeal is that the

Commonwealth did not present direct evidence of his intent to traffic T.P., no

such direct evidence was required. Rather, our case law is clear that the

Commonwealth may establish a defendant’s intent by circumstantial evidence

alone. See Commonwealth v. Crawford, 24 A.3d 396, 405 (Pa. Super.

2011) (stating that a defendant’s state of mind can be, and often must be,

established entirely by circumstantial evidence). As highlighted above, the

Commonwealth presented more than enough circumstantial evidence here to

support the conclusion of the trial court, as fact-finder, that Appellant had the

requisite intent to sustain an attempted trafficking of minors conviction. No

relief is due.

      Judgment of sentence affirmed.




                                       -8-
J-S42010-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/30/20




                          -9-